United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                  Darren P. GOODLOE
    Information Systems Technician (E-6), U.S. Navy Corps
                         Appellant

                         No. 201800230

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                     Decided: 8 February 2019.
                          Military Judge:
                Captain Aaron C. Rugh, JAGC, USN.
Approved Sentence: Confinement for 12 months, reduction in rank to
paygrade E-6, and a letter of reprimand. Sentence adjudged 27 March
2018 by a special court-martial convened at Naval Consolidated Brig
Miramar, San Diego, California, consisting of a military judge sitting
alone.
                          For Appellant:
              Lieutenant Gregory Hargis, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, LAWRENCE, and GEIS
                    Appellate Military Judges.
                  United States v. Goodloe, No. 201800230


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2